DETAILED ACTION
I.  Introduction
This Office action addresses U.S. reissue application No. 16/906,895 (“’895 reissue application” or “instant application”) having a filing date of 19 June 2020.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
The ‘895 Reissue Application is a reissue of U.S. Patent No. 8,787,314 (“’314 patent”) titled “METHOD, SYSTEM, AND APPARATUS FOR REGISTRATION PROCESSING.”   The application resulting in the ‘314 Patent was filed on 3 August 2011 and assigned US patent application number 13/197,537 (“’537 application”) and issued on 22 July 2014 with claims 1-6 (“issued claims”).

II. Other Proceedings
After review of Applicant’s statements as set forth in the instant application, and the examiner's independent review of the ‘314 patent itself and its prosecution history, the examiner has failed to locate any ongoing proceeding before the Office or current ongoing litigation.  The examiner has likewise failed to locate any previous reexaminations (ex parte or inter partes) or supplemental examinations.

III. Priority
The ‘895 reissue application is a continuation reissue of application 15/216,469, filed 21 July 2016, now U.S. Reissue Patent RE48067, reissued on 23 June 2020, which was also a reissue of the ‘314 patent.
The ‘537 application is a continuation of application 12/581,575, filed 19 October 2009, now U.S. Patent 8,537,779, which is a continuation of application PCT/CN2008/070909, filed 8 May 2008.  The application ultimately also claims foreign priority under 35 U.S.C. § 119(a)-(d) to Chinese applications CN200710104400.7, filed 11 May 2007, CN200710181758.X, filed 24 October 2007, CN200710165540.5, filed 2 November 2007, and CN200810085729.8, filed 13 March 2008. 
As a reissue application, the instant application is entitled to the priority date of the ’314 patent, the patent being reissued.  Thus, the instant reissue application has a priority date of at least 8 May 2008, and depending upon the specific subject matter claimed, may be entitled to a priority date of 11 May 2007.
Priority will be determined on a claim-by-claim basis, as necessary.

Because the effective filing date of the instant application is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply.  Instead, the earlier ‘First to Invent’ provisions will apply.


IV. Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP § 2111 et seq.
Upon review of the original specification and prosecution history, the examiner has found no instance where Applicants have included lexicographic definitions, either express or implied.  Therefore, for the purposes of claim interpretation, the examiner concludes that there are no claim terms for which Applicants are acting as their own lexicographer.  See MPEP § 2111.01(IV).

Additionally, upon review of the pending claims, the examiner finds no instances where the claim terms explicitly include functional language which would invoke 35 U.S.C. § 112, sixth paragraph.  

V. Preliminary Amendment
Applicants filed a preliminary amendment to the claims and specification on 19 July 2020.  Original claims 1-6 were amended, and new claims 7-17 were added.
The amendment to the claims, however, is defective.

As discussed in MPEP § 1451(I) and (II), it is noted that the same claim of the patent cannot be presented for examination in more than one of the continuation or divisional reissue applications, as a pending claim, in either its original or amended versions.  If a patent claim is presented in one of the continuation or divisional reissue applications of a reissue application "family," as a pending claim, then that patent claim must be presented as a canceled claim in all the other reissue applications of that family. Once a claim in the patent has been reissued, it does not exist in the original patent; thus, it cannot be reissued from the original patent in another reissue application.  
Therefore, since original claims 1-6 were reissued in the parent reissue application, they cannot be presented for reissue in the instant reissue application.  Instead, claims 1-6 should be indicated as ‘canceled’, and any amended versions of these original claims must be added as ‘new’ claims, beginning with claim 7.
VI. Application Data Sheet
The instant application is a continuation reissue application, as identified on the Reissue Patent Application Transmittal Form PTO/AIA /50.  However, continuation reissue applications must be explicitly identified as reissue applications on the Application Data Sheet (ADS), in addition to being identified as a continuation of a reissue application.  This is because it is possible under limited circumstances to file a non-reissue continuing application of a reissue application (i.e., a Bauman type continuation application).  See MPEP § 1451.
The ADS filed by Applicant fails to explicitly identify the application as a reissue application.  
Applicant is required to file a corrected ADS, properly identifying the instant application as a reissue application.  For additional information, see the Reissue Application Filing Guide at https://www.uspto.gov/sites/default/files/forms/uspto_reissue_ads_guide_Sept2014.pdf, and particularly the ADS screenshot on page 10.
The corrected ADS must comply with 37 C.F.R. § 1.76(c)(2), requiring proper change markings.

VII. Reissue Declaration
MPEP § 1414.II(D)(1) reads
If the same error corrected in the parent is also being corrected in the continuation reissue application, but the error is being corrected in a different way, a petition under 37 CFR 1.183 will be needed to waive pre-AIA  37 CFR 1.175(e) for a reissue application filed before September 16, 2012.  If the reissue application was filed on or after September 16, 2012, a petition under 37 CFR 1.183 is no longer needed; however, a statement is needed to explain compliance with 37 CFR 1.175(f)(2).


The reissue oath/declaration filed with this application is defective because it identifies the same error to justify the reissue as that cited in parent reissue application 15/216,469.  Since that error has already been corrected, the declaration is defective, and the claims subject to rejection under 35 U.S.C. § 251.  See 37 CFR § 1.175 and MPEP § 1414.

VIII. Claim Rejections - 35 USC § 251
Claims 1-17 are rejected as being based upon a defective reissue declaration under 35 U.S.C. § 251 as set forth above.  See 37 C.F.R. § 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in §§ V and VII of this Office action.
Specifically, the instant reissue application is not correcting an error in the original patent, because original claims 1-6 have been superseded by reissue claims 1-6 

IX. Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Specifically, instant claims 1, 3, and 15 are anticipated by or obvious over reference claim 1.
Instant claim 2 is anticipated by or obvious over reference claim 2.
Instant claim 4 is anticipated by or obvious over reference claim 3.
Instant claims 6, 7, 9, and 14 are anticipated by or obvious over reference claim 6.
In all cases, the respective reissue claims include all of the same features/elements/steps as their respective reference claims, with minor changes made in language and/or terminology.

X. Claim Objections
Claims 10 and 16 are objected to because of the following informalities:
There are apparent typographical errors in these claims.  Claim 10 includes the limitation that the UE ‘initials’ the handover.  Similarly, claim 16 includes the step of ‘initialing’ the handover.  Applicants may have intended to use the term ‘initiates’ and ‘initiating’, respectively, in claims 10 and 16.
initiated.
Appropriate correction is required.

XI. Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Specifically, reissued claims 1-6 present one scope of coverage in parent reissue patent RE48067, and a different scope of coverage in the instant continuation reissue application.  This inconsistency renders the claims indefinite.


Independent claims 1 and 6 both include the limitation “a request message for accessing a 3GPP network.”  Interpreting this limitation by its plain language, the Office construes these request messages as ‘access request messages’ (i.e., a request message for access is an access request message).
Dependent claims 14 and 15, however, include the further limitation that the request message is an attach request message.  Since the messages cannot be both access request messages and attach request messages, the claims are rendered indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 5 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 

Independent claims 1 and 6 both include the limitation “a request message for accessing a 3GPP network.”  Interpreting this limitation by its plain language, the Office construes these request messages as ‘access request messages’ (i.e., a request message for access is an access request message).
Dependent claims 5 and 13 include the further limitation that the request message is an access request message.  However, since the independent claims already include that limitation, the dependent claims fail to further limit their respective parent claims, and are rejected on that basis.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

XII. Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
In accordance with MPEP § 1406, the examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the '314 patent.  Applicants are reminded that a listing of the information cited or ‘of record’ in the original prosecution of the ‘314 patent need not be resubmitted in this reissue application unless Applicant(s) desire the information to be printed on a patent issuing from this reissue application.

Applicant(s) are reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which '314 patent is or was involved.  These proceedings would include interferences, reissues, reexaminations, other post-grant proceedings in the Office, and litigation. 
Applicant(s) are further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant(s) are also reminded that any amendments to the claims must comply with the provisions of 35 U.S.C. § 112 first paragraph, having clear support and antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke S. Wassum whose telephone number is (571)272-4119.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM, alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
In addition, INFORMAL or DRAFT communications may be faxed directly to the examiner at 571-273-4119.  Such communications must be clearly marked as INFORMAL, DRAFT or UNOFFICIAL.




/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                      

Conferees:
/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
Michael Fuelling /MF/
Supervisory Patent Examiner
Art Unit 3992


lsw
11 February 2022